Name: Commission Regulation (EC) No 1471/94 of 27 June 1994 amending Regulation (EC) No 1097/94 on transitional measures concerning the allocation of quotas in the tobacco sector for the 1994 harvest
 Type: Regulation
 Subject Matter: Europe;  plant product;  agricultural structures and production
 Date Published: nan

 No L 159/16 Official Journal of the European Communities 28 . 6 . 94 COMMISSION REGULATION (EC) No 1471/94 of 27 June 1994 amending Regulation (EC) No 1097/94 on transitional measures concerning the allocation of quotas in the tobacco sector for the 1994 harvest THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market raw tobacco ('), and in particular Article 27 thereof, Whereas Commission Regulation (EC) No 1097/94 (2) provides for the possibility of authorizing Member States as a transitional measure to allow a transfer of quantities of their quotas which remain available after distribution, in accordance with Article 9 of Commission Regulation (EEC) No 3477/92 (3), as last amended by Regulation (EC) No 813/94 (4), to other groups of varieties ; whereas those circumstances have arisen in Spain and it is appropriate, accordingly, to transfer 250 tonnes from variety group II to group III ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 The following is added to the Annex to Regulation (EC) No 1097/94 :  'Spain 250 tonnes from group II light air-cured to group III dark air-cured.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1994. For the Commission Rene STEICHEN Member of the Commission (&lt;) OJ No L 215, 30. 7 . 1992, p. 70. (2) OJ No L 121 , 12. 5. 1994, p. 10. O OJ No L 351 , 2. 12. 1992, p. 11 . (4) OJ No L 94, 13. 4. 1994, p. 6 .